MANNING, J.
(after stating facts.) — Tbe writing signed by Schuessler says nothing about possession being delivered of tbe undescribed ten acres. Although it may be inferred from tbe fact that tbe old negro man was then given in part payment, and from tbe further fact that possession was, in a few months afterwards, taken by Lee and Norton without objection, that tbey did not, in doing so, violate tbe contract as it was understood by tbe parties, yet it was not stipulated in tbe writing that the vendees should have possession. But these facts and tbe further one that the land is not described in tbe writing, which is quite defective as a title, tend to prove that the parties considered tbe transaction as a cash sale, and expected it to be completed in some short time thereafter. An informal and meagre memorandum, insufficient in itself, and signed by only one of tbe parties, could not have been intended, when made, to continue long tbe only evidence of their respective rights. There is no pretense that Schuessler falsely claimed that the land was his, although he could not produce satisfactory paper titles; and by virtue of their agreement with him, Norton and Lee obtained the possession and had the beneficial use of the property for a period of fifteen years, with as much advantage as if they had received from him a perfect deed, conveying the legal title.
Is it allowable in a court of equity and in a suit for specific performance of a contract, in respect to which the court has a certain legal discretion, to insist, that under such circumstances, complainants are entitled to a decree for a conveyance, because the writing signed by defendant says — “ the *184balance of the money due me, is to be paid, when I can give them satisfactory titles, which I bind myself and my hairs to do ” ? What is “ the balance of the money due ” to him then, according to equity principles, from vendees who have had uninterrupted enjoyment, for a long time, of the premises bargained for ?
Sugden, in his work on Vendors and Purchasers, says on this subject: “If mo time be limited for the performance of the agreement, and the purchaser be let into possession of the estate, he must pay interest on the purchase-money from that time.” — (p. 795).
In Fludyer v. Cocker, (12 Ves. 25,) part of a farm had been allotted, in lieu of tithes, to an impropriator, who agreed to sell it to the owners of the farm, for a price to be paid at a short day, (which was named,) on a good title being made and executed; and the possession remained in the purchaser undisturbed, who paid no tithes; but for want of an award, by commissioners who were to make the allotment, twenty-seven years elapsed before a good title could be made. Sir William Grant, Master of the Bolls, ordered that the purchaser pay interest from the day fixed for completing the contract. That learned equity judge said: “At law the purchaser could not have the right to the estate, nor the vendor to the money, until the conveyance was executed. But this has nothing to do with the mode in which this court executes the agreement. The purchaser might have said he would not have any thing to do with the estate, until he got a conveyance. But that is not the course he took. He enters into possession. * * He proceeds upon the supposition that the contract will be executed, and, therefore, agrees that from that day, he will treat it as if it was executed.”
The present case differs from the one cited, in the particular that $200 of the price was paid when the writing was signed; which might be considered as entitling the buyers to a corresponding present benefit from the property. But this could not give them a right to fifteen years enjoyment of ii&wkey;and then to a conveyance of the fee-simple, after the property had greatly increased in value, upon payment of $500, balance of the principal, without any interest.
We need not consider this case in any of its other aspects. A court of equity is applied to for its decree to compel a vendor specifically to perform a contract nineteen years after it was made, in favor of purchasers, who not only do not offer to do what this court may consider ought to be done in respect to interest on the price, to compensate for their long use of the property bargained for, but who must be under-, stood as distinctly declining to pay any interest,
*185We think, in view of the principles which regulate the exercise of equity jurisdiction in such cases, the Chancellor erred in rendering a decree in favor of complainants ; and it must be here reversed, and the bill be dismissed, at the costs of appellees in this court and in the court below.
Stone, J., not sitting.